Citation Nr: 1103747	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to February 
1970. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a TDIU and a rating in 
excess of 20 percent for diabetes mellitus.  Timely appeals were 
noted with respect to that decision.

The issue of entitlement to service connection for a left 
shoulder disability, traumatic brain injury, and an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD) and depression, and increased 
ratings for service-connected shrapnel wounds, were raised 
in correspondence dated April 2005 and January 2010, but 
have not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran received a VA general medical examination in February 
2005 which discussed the effect the Veteran's service-connected 
disabilities have on his ability to work.  However, since the 
Veteran was last examined, service connection has been 
established for homonymous hemianopsia, a disorder of the eye, 
with a disability evaluation of 30 percent.  The February 2005 
examiner did not have the opportunity to consider this disability 
when rendering his opinion, and a March 2005 eye examination did 
not comment specifically on the impact of this disability on the 
Veteran's ability to maintain employment.  The February 2005 
examiner also did not have access to the claims folder when 
rendering his opinion.  Thus, upon remand, an opinion should be 
obtained that evaluates the impact of all of the Veteran's 
service-connected disabilities on his ability to retain or 
maintain any gainful employment.  

The Veteran was afforded a VA examination of his diabetes 
mellitus and associated complications in July 2006; however, the 
Board finds that this examination report is inadequate for rating 
purposes.  The examiner found that the Veteran's neurological 
deficits in the lower extremities were the result of nonservice-
connected lumbar radiculopathy; however, the claims folder was 
not available to the examiner for her review, and she was unable 
to reconcile her finding with January 2006 and April 2006 VA 
clinical notes diagnosing the Veteran with peripheral neuropathy 
of the lower extremities secondary to diabetes mellitus.  It is 
also unclear how the examiner arrived at her conclusion without 
clinically evaluating the Veteran's spine or conducting magnetic 
resonance imaging (MRI) or electromyography (EMG).  

The examiner also found that the Veteran's anemia was unlikely to 
be related to his diabetes in the absence of renal disease; 
however, she was unable to review a March 2006 clinical note 
finding that the Veteran's anemia is seen "much sooner [in 
diabetes] than in renal insufficiency without diabetes."  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).   Thus, new VA 
examinations of the Veteran's diabetes and associated 
complications should be scheduled upon remand.  

Additionally, in a VA clinical note dated January 2006, the 
Veteran indicated that he intended to file for Social Security 
Administration (SSA) disability benefits.  VA is required to make 
attempts to obtain records in the custody of a Federal department 
until it is determined that the records do not exist or that 
further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  As 
such, the RO should contact the SSA and request that all of the 
records associated with the Veteran's claim for disability 
benefits be provided for inclusion with the claims folder.  

Finally, while on remand, any outstanding VA treatment records 
dated from September 2007 to the present should be obtained for 
consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records 
for the Veteran dated from September 2007 to 
the present.  All reasonable efforts should 
be made to obtain such records.  If any 
records cannot be obtained after reasonable 
efforts have been undertaken to do so, issue 
a formal determination that such records do 
not exist or that further efforts to obtain 
such records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e). 

2.  Request from SSA all records associated 
with the Veteran's disability claim.  Request 
copies of any disability determinations and 
all medical records considered by SSA in 
making those determinations.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the aforementioned development has 
been completed, schedule the Veteran for a VA 
examination to ascertain the severity of all 
symptomatology attributable to his service-
connected diabetes mellitus, type II.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.   

The examiner should clearly  indicate exactly 
what symptoms are attributable to the 
service-connected  diabetes mellitus, type 
II, and should specifically indicate whether 
it is at least as likely as not (50 percent 
likelihood or greater) that any anemia or 
neurological abnormalities, including 
peripheral neuropathy, is related to the 
Veteran's diabetes mellitus.  Any opinion in 
this regard should be reconciled with the 
2006 VA clinical notes diagnosing anemia and 
peripheral neuropathy and linking the 
disorders to the Veteran's diabetes.  The 
examiner should also clearly indicate whether 
the Veteran's diabetes mellitus, type II 
requires insulin, oral hypoglycemic agent, 
restricted diet, and/or regulation of 
activities.  If the Veteran has hypoglycemic 
reactions or ketoacidosis episodes, the 
examiner should state how long they last and 
what kind of care is necessary.  The 
frequency of visits to diabetic care 
providers should also be noted on the 
examination report.

4.  Afford the Veteran an appropriate VA 
examination to obtain an opinion as to the 
impact of his service-connected disabilities 
on his ability to work.  The Veteran's claims 
file, to include a complete copy of this 
remand, must be provided to the examiner(s) 
designated to examine the Veteran, and the 
examination report(s) should note review of 
the file.

The examiner(s) should provide an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected penetrating wound of the right 
parietal occipital region, right face scar, 
homonymous hemianopsia, diabetes mellitus, 
shell fragment wounds of the right foot and 
chest, scars of the right shoulder, thigh and 
foot, and any other service-connected 
disability not previously enumerated, either 
jointly or singularly, preclude employment 
consistent with the Veteran's  education and 
occupational experience, without taking into 
account his age or any nonservice-connected 
disability.  The examiner(s) should set forth 
a rationale for the conclusions reached.

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
